On April 17, 1916, plaintiff filed before R.F. Holloway, a justice of the peace, at Willow *Page 481 
Springs, Howell County, Missouri, a suit against above defendants. The petition, without caption and signature, reads as follows:
"The plaintiff states that the defendants are husband and wife and are indebted to him in the sum of $109.35 for professional services as a mechano-therapist rendered by him to defendants and their family at their request."
A jury found the issues for defendants in the court of the justice of the peace, and judgment was entered accordingly. The case was appealed by plaintiff to the Circuit Court of Howell County. Defendants filed, in the latter, a general denial. The case was tried before the court without a jury, and judgment rendered in favor of plaintiff for $104.50 and costs. Defendants, in due time, filed their motion for a new trial, which was overruled and the cause duly appealed by them to the Springfield Court of Appeals.
The evidence is sufficient to warrant a finding in favor of plaintiff, if he was authorized by law to perform the services rendered and charge for same.
Plaintiff admitted at the trial that his demand was for services rendered in the treatment of ailments and diseases of the human body; that he had no license as a physician or surgeon which authorized him to render the services sued for. He testified as follows:
"Q. What profession or line are you following? A. Well, sir, I am covering the field as a practitioner of drugless healing and take the general field of diatetics, scientific food, the adjustment of the spinc and a correspondence course in osteopathy in Cincinnati, two years in the practice and study of medicine 28 years ago. It is what is called mechano-therapy.
"Q. You have also stated you are practicing what is known as the chiropractic method? A. Yes, except the medicine: I use food and scientific work."
The Springfield Court of Appeals, in an able and exhaustive opinion by Judge FARRINGTON, concurred in by all the judges of that court, held that plaintiff, without *Page 482 
a license to practice, could not recover, under the circumstances aforesaid, and reversed the case. The cause was transferred here on account of the conflict between the above opinion and that in Smythe v. Hanson, 61 Mo. App. 285, decided by the St. Louis Court of Appeals. Upon a careful consideration of the questions presented, we are of the opinion that the decision of the Spring field Court of Appeals, which is reported in full in 198 S.W. 432 and following, properly declares the law of the case, and is hereby adopted as the opinion of this court.
In 8 Elliott on Contracts (1913-1918 Supplement), pages 126 et seq., sections 646 and following, Judge FARRINGTON'S opinion supra, is strongly approved, and a number of recent decisions from other jurisdictions are cited in support of same.
The judgment of the circuit court is accordingly reversed.White and Mozley, CC., concur.